Citation Nr: 1449989	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-47 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and secondary to a service-connected disability. 

4.  Entitlement to service connection for residuals of a stroke, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from February 1968 to October 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014.  A copy of the transcript of that appeal has been associated with the claims file.

The issues of entitlement to service connection for hypertension, residuals of a stroke, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal - Peripheral Neuropathy

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

During the June 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeal regarding the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  He submitted a written notice at that time in support of his withdrawal.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding peripheral neuropathy, and the issues are dismissed.


ORDER

The appeal for entitlement to service connection for peripheral neuropathy of the upper extremities is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the lower extremities is dismissed.


REMAND

The Veteran attended multiple VA examinations addressing his claimed disabilities.  The examiner noted that the Veteran's hypertension preceded his diabetes mellitus and that it did not worsen or increase it.  The examiner in November 2010 noted that the Veteran's diabetes has been well controlled, whereas the Veteran asserts that it has worsened due to the continuous increase in medication dosage.  Additionally, the examiners did not provide rationales for their opinions regarding whether the Veteran's disabilities were aggravated by his service-connected disabilities.  The Veteran has since submitted a statement from his private physician noting that the disabilities are linked.  That examiner also did not provide a sufficient rationale.  Based on the new and conflicting evidence of record, the Board finds that an additional VA examination with sufficient rationale for any opinions is necessary before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hypertension, residuals of stroke, and erectile dysfunction symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  Specifically, the Veteran testified at his hearing that he was treated at the Albuquerque VAMC for hypertension in the 1970s including in 1974.  See Hearing Transcript, pages 10, 17.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his hypertension, residuals of a stroke, and erectile dysfunction.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's hypertension is the result of a disease or injury incurred in service, to include the Veteran's exposure to herbicides?

b.)  Is it at least as likely as not that the Veteran's hypertension is aggravated by (permanently worsened by) his service-connected disabilities, to include diabetes mellitus, posttraumatic stress disorder, or coronary artery disease?  The examiner should note the June 2014 statement from the Veteran's private doctor linking his diabetes, hypertension, and stroke.  Additionally, the examiner should address the Veteran's lay claims that his hypertension was under control until he was diagnosed with diabetes.  

c.)  Does the Veteran currently experience any residuals of his subarachnoid hemorrhage?  Specifically, the Veteran has asserted that he has headaches and a tremor in his upper extremity due to his stroke.  

d.)  Is it at least as likely as not that the residuals of the stroke are aggravated by (permanently worsened by) his service-connected disabilities, to include diabetes mellitus, posttraumatic stress disorder, or coronary artery disease?  

d.)  Is it at least as likely as not that the Veteran's erectile dysfunction is the result of a disease or injury incurred in service, to include the Veteran's exposure to herbicides?

e.)  Is it at least as likely as not that the Veteran's erectile dysfunction is aggravated by (permanently worsened by) his service-connected disabilities, to include diabetes mellitus, posttraumatic stress disorder, or coronary artery disease?  The examiner should determine whether the Veteran's erectile dysfunction is a side effect of the Veteran's medications.

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


